Citation Nr: 0622475	
Decision Date: 07/28/06    Archive Date: 08/10/06

DOCKET NO.  02-03 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chronic acquired 
psychiatric disorder to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from August 1980 through May 
1982.  She also served in the reserves through August 1986, 
with several periods of active duty for training (ACDUTRA).  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The case is now before the Board for 
appellate review.


FINDING OF FACT

The competent medical evidence does not show that the 
veteran's current paranoid schizophrenia presented during her 
military service.


CONCLUSION OF LAW

The criteria for service connection for chronic acquired 
psychiatric disorder to include paranoid schizophrenia are 
not met.  38 U.S.C.A. § 1131 (West 2005);  
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking service connection for paranoid 
schizophrenia, originally claimed as a mental disorder.  She 
contends that her current condition first started and was 
diagnosed in service.  The preponderance of the evidence is 
against her claim, because there is no such evidence of in-
service treatment or diagnosis.  

To establish service connection the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).

The veteran does meet the first element for service 
connection, medical evidence of a current disability.  The 
most recent VA examination report, dated in September 2004, 
shows a current diagnosis of chronic paranoid schizophrenia.  
Her VA outpatient treatment records, and private 
hospitalization records dating back to 1986 support that 
diagnosis.  As such, this first element is met.

The second element, medical evidence of in-service incurrence 
or aggravation of an injury or disease, is not met in this 
case.  The veteran was in active duty from August 1980 
through May 1982 with a reserve service obligation August 
1986 when she was honorably discharged from that component.  
Her service medical records show no diagnosis or treatment of 
a mental disease during active service.  She was treated for 
problems associated with a pregnancy in 1981.  An August 1981 
note reports a "heavy psych overlap" associated with chest 
pain, and a December 1981 note reports "situational 
stress."  There is no mention of psychological treatment or 
diagnosis in the veteran's service records.

Following discharge from service, the veteran entered the 
United States Army Reserve.  She performed ACDUTRA for 
several short periods of time (ranging from 1 to 13 days) in 
June 1983, July 1984, August 1984, December 1984, and January 
1985.  There is no evidence in the veteran's reserve records 
of a mental disability, nor does the veteran allege that her 
disability began during ACDUTRA.  The statement by the VA 
examiner that her schizophrenia began while she was in the 
reserves is not determinative in this case.  The physician 
did not point to an experience or event that may have 
precipitated the diagnosis while the veteran was on ACDUTRA.  

The law provides that where a veteran served 90 days or more 
during a period of war or during peacetime service after 
December 31, 1946, and psychosis becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  However, the advantage 
of the evidentiary presumptions, provided by law, that assist 
veterans in establishing service connection for a disability 
do not extend to those who claim service connection based on 
a period of active or inactive duty for training.  The 
evidentiary burden is on the veteran to show that she became 
disabled from an injury or disease incurred during a period 
of active duty for training in order to establish basic 
eligibility for veterans' benefits.  See Paulson v. Brown, 7 
Vet. App. at 466; Biggins v. Derwinski, 1 Vet. App. 474 
(1991).  

The evidence of record shows that the earliest treatment for 
schizophreniform disorder was her first hospitalization at 
the San Antonio State Hospital in September 1986.  This was 
after her final discharge from the reserves in August of that 
same year, although her last duty assignment was in 1985.  

VA treatment records dated March 1989, and other treatment 
notes in the claims folder, report that the veteran's 
schizophrenia onset in 1986 as a result of a 1985 automobile 
accident.  VA requested all service records from both active 
and reserve service.  There is no evidence in the record, nor 
does the veteran suggest, that this accident occurred in 
active service, or during her ACDUTRA periods.

Because there is no evidence of treatment of any sort of 
schizophrenic disorder, or any other mental disorder, during 
service, the second element for service connection, medical 
evidence of in-service incurrence or aggravation of an injury 
or disease, is not met.  As such, the preponderance of the 
evidence is against the veteran's claim and service 
connection must be denied.



Duties to Notify and Assist

When a complete or substantially complete application for 
benefits is filed, VA must notify the veteran of (1) what 
information and evidence is needed to substantiate the claim; 
(2) which information the veteran is expected to provide to 
VA; and (3) which information VA will attempt to obtain on 
the veteran's behalf.  VA must also ask the veteran to submit 
to VA any pertinent evidence in her possession.  38 C.F.R. 
§ 3.159(b)(1) (2005).

VA sent the veteran two letters that satisfied its duty to 
notify.  The August 2001 letter notified the veteran of the 
evidence necessary to establish entitlement to service 
connection.  The January 2004 letter updated the veteran as 
to the status of her claims folder, restated the necessary 
evidence with greater specificity, and notified the veteran 
of what she was expected to provide and what VA would obtain 
on her behalf.  This letter also asked her to send VA any 
evidence she may have pertaining to her appeal.  Because the 
August 2001 and January 2004 letters satisfy the requirements 
of 38 C.F.R. § 3.159(b)(1), they satisfy VA's duty to notify.  
Any defect with respect to the timing of the notice 
requirement was harmless error.  The veteran was furnished 
content-complying notice and proper subsequent VA process, 
thus curing any error in the timing.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA also has a duty to assist the veteran in substantiating 
her claim.  The duty to assist contemplates that VA will help 
the veteran obtain relevant records, whether or not the 
records are in federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c), (d).  Here, the claims file 
contains the veteran's statements, all available service 
personnel and medical records from both her active and 
reserve service, non-VA and VA medical records, two VA mental 
examination reports, and the veteran's relevant Social 
Security Administration records.  The veteran was afforded an 
RO hearing and the transcript is in the claims folder.  She 
has not notified VA of any additional available relevant 
records with regard to her claim.  As such, VA has met its 
duty to assist.

In light of the denial of the veteran's service-connection 
claim, no initial disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Entitlement to service connection for chronic acquired 
psychiatric disorder to include paranoid schizophrenia is 
denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


